Name: 70/325/EEC: Decision of the Commission of 18 June 1970 on the model for the standard form of report whereby Member States are to forward to the Commission the information required for drawing up the general report which the Commission must present annually to the Council on the implementation by Member States of the Council Regulation on the harmonisation of certain social legislation relating to road transport (Article 17 (1) and (2) of Regulation (EEC) No 543/69)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  land transport;  social affairs;  documentation;  social protection
 Date Published: 1970-06-27

 Avis juridique important|31970D032570/325/EEC: Decision of the Commission of 18 June 1970 on the model for the standard form of report whereby Member States are to forward to the Commission the information required for drawing up the general report which the Commission must present annually to the Council on the implementation by Member States of the Council Regulation on the harmonisation of certain social legislation relating to road transport (Article 17 (1) and (2) of Regulation (EEC) No 543/69) Official Journal L 140 , 27/06/1970 P. 0020 - 0023 Finnish special edition: Chapter 5 Volume 1 P. 0048 Danish special edition: Series I Chapter 1970(II) P. 0338 Swedish special edition: Chapter 5 Volume 1 P. 0048 English special edition: Series I Chapter 1970(II) P. 0392 Greek special edition: Chapter 05 Volume 1 P. 0059 Spanish special edition: Chapter 07 Volume 1 P. 0141 Portuguese special edition Chapter 07 Volume 1 P. 0141 DECISION OF THE COMMISSION of 18 June 1970 on the model for the standard form of report whereby Member States are to forward to the Commission the information required for drawing up the general report which the Commission must present annually to the Council on the implementation by Member States of the Council Regulation on the harmonisation of certain social legislation relating to road transport (Article 17 (1) and (2) of Regulation (EEC) No 543/69) (70/325/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof; Having regard to Council Regulation (EEC) No 543/69 (1) of 25 March 1969 on the harmonisation of certain social legislation relating to road transport, and in particular Article 17 thereof; Having regard to the opinions expressed by Member States during the consultation which the Commission held in Brussels on 6 November 1969 in pursuance of Article 17 (2) of the aforementioned Council Regulation (EEC) No 543/69; Whereas Article 17 of Council Regulation (EEC) No 543/69 of 25 March 1969 requires the Commission to submit annually to the Council a general report on the implementation of that Regulation by Member States ; whereas to enable the Commission to draw up that report Member States are to forward annually to the Commission the required information, using a standard form of report to be drawn up by the Commission after consulting the Member States; HAS ADOPTED THIS DECISION: Article 1 Member States shall forward to the Commission the information referred to in Article 17 (2) of Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonisation of certain social legislation relating to road transport, using a standard form of report, which shall conform to the model in the Annex to this Decision ; the Annex shall form an integral part of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 June 1970. For the Commission The President Jean REY (1)OJ No L 77, 29.3.1969, p. 49. ANNEX Model for the standard form of report whereby Member States are to forward to the Commission the information required for drawing up the general report which the Commission must present annually to the Council on the implementation by Member States of the Council Regulation on the harmonisation of certain social legislation relating to road transport (Article 17 of Regulation (EEC) No 543/69) I. ORGANISATION OF CONTROL 1. What is the administrative machinery for keeping a check on the implementation of the provisions of the Regulation: (a) on the road; (b) on the premises of the undertaking? 2. What is the number of officers authorised to carry out inspections and what powers do they hold: (a) on the road; (b) on the premises of the undertaking? 3. What are the methods of inspection as regards place and frequency of checks: (a) on the road; (b) on the premises of the undertaking, Notes: If, in the initial stage, certain Member States are unable to provide actual figures, those Member States shall, during a transitional period, provide whatever information is available at the time even if that information is basically of a descriptive nature only ; in such cases, Member States shall take steps to provide fuller information as soon as possible. II. BREACHES AND PENALTIES 1. How many breaches of each of the undermentioned provisions of the Regulation have been recorded, giving separate figures for carriage of goods, regular passenger services and occasional passenger services (1)? Notes: As far as they are able, Member States shall, during a transitional period, list the breaches committed on their territory so as to show separately those committed by their own nationals and those committed by foreign nationals. They shall take steps to make it possible, at a later date, for the lists of foreign nationals to be subdivided according to the latters' countries of origin. 2. How serious were the breaches of each of the undermentioned provisions of the Regulation committed by nationals and non-nationals respectively? Notes: Member States shall take appropriate steps to make it possible, at a later date, to subdivide the breaches committed by foreign nationals according to the latters' countries of origin. 3. What penalties were imposed in each case? Notes: If, in the initial stage, Member States are unable to provide detailed information they shall give an overall account of the penalties imposed, with particular reference to the level of such penalties. At a later date they shall endeavour to obtain more detailed information, enabling them to provide the Commission with a more comprehensive and detailed account. (1)Breaches of any stricter provisions as provided for in Article 13 (1) of the Regulation shall be reported only if they also constitute breaches of the Regulation. List of breaches (a) Limitation as to distance (450 km) for certain classes of vehicle where there are not two drivers on board from the start of the journey (Article 6). (b) Duration of period of continuous driving (Articles 7 (1) and 9 (a)): - vehicles referred to in Article 6 : four hours; - other vehicles : four and a half hours. (c) Breaks in driving (Article 8). (d) Daily driving period (Article 7 (2) and (3) and Article 9 (b) and (c)): - vehicles referred to in Article 6 : eight hours; - other vehicles : nine hours ; ten hours twice a week. (e) Weekly driving period (Article 7 (4) and Article 9 (d)): - vehicles referred to in Article 6 : forty-eight hours; - other vehicles : fifty hours. (f) Daily rest period (Article 11): 1. Carriage of goods: - eleven hours during the preceding twenty-four hours ; twice weekly reduction to nine hours allowed if rest taken at base or to eight hours if taken away from base; 2.Carriage of passengers: - ten hours during the preceding twenty-four hours, or - eleven hours during the preceding twenty-four hours ; twice weekly reductions to nine hours and to ten hours allowed provided there is during the day either an uninterrupted rest period of four hours or two periods of two hours. (g) Weekly rest period (Article 12): Each period of seven consecutive days must include a rest period of twenty-four hours immediately preceded or followed by a daily rest period. (h) Control book (Article 14 and Annexes): 1. Proportion of drivers checked and found to he in possession of a control hook. 2. Whether book kept in accordance with the provisions of the Regulation. (i) Checking of regular services (Article 15): 1. Duty of the undertaking to draw up: - a timetable of the service; - a duty roster. 2. Duty of each crew member to carry: - a copy of the timetable of the service: - an extract from the duty roster. III. MULTILATERAL MUTUAL ASSISTANCE BETWEEN MEMBER STATES AND NOTIFICATION OF BREACHES (Article 18 (2) and (3)) 1. Mutual assistance (Article 18 (2)): - in what respects and in what ways has the Member State assisted other Member States? - in what respects and in what ways has the Member State been assisted by other Member States? 2. Notification of breaches (Article 18 (3)): - notifications made by the Member State; - notifications received by the Member State. 3. Notification of penalties (Article 18 (3)): - notifications made by the Member State; - notifications received by the Member State. IV. CONCLUSIONS AND SUGGESTIONS 1. General assessment of the operation of the Regulation. 2. (a) Has the use of the individual control book given rise to any difficulties in the checking of international transport between Member States ? If so, state their nature. (b) How can such difficulties be remedied? 3. Proposal for amending the form of standard report for use in connection with: - national transport (from 1 October 1970); - international transport to or from third countries (1 October 1970). 4. Proposals for measures which could be taken to improve or facilitate operation of the Regulation.